Order entered September 24, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00864-CV

                IN THE INTEREST OF S.H.V. AND P.J.V.C., CHILDREN

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-13-00307

                                         ORDER
       We GRANT appellant’s September 20, 2013 unopposed motion for an extension of time

to file her brief. Appellant shall file her brief on or before September 27, 2013. We caution

appellant that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE